           Case 5:20-cv-00223-D Document 21 Filed 09/14/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

NAKIA JOHNSON,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. CIV-20-223-D
                                                  )
AMAZON.COM, INC., and                             )
EBAY, INC.,                                       )
                                                  )
       Defendants.                                )

                                          ORDER

       Before the Court is a Motion to Dismiss Plaintiff’s Complaint [Doc. No. 15], filed

by Defendant Ebay, Inc. (“Ebay”) on August 7, 2020. During the pendency of the motion,

Plaintiff filed an Amended Complaint [Doc. No. 19]. This Amended Complaint supersedes

Plaintiff’s original pleading and renders it of no legal effect. See Davis v. TXO Prod. Corp.,

929 F.2d 1515, 1517 (10th Cir. 1991); Predator Int’l, Inc. v. Gamo Outdoor USA, Inc., 793

F.3d 1177, 1180–81 (10th Cir. 2015); Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir.

2007). Thus, Ebay’s motion directed at the Complaint is moot.

       IT IS THEREFORE ORDERED that Ebay’s Motion to Dismiss Plaintiff’s

Complaint [Doc. No. 15] is DENIED as moot, without prejudice to refiling a motion

directed at the Amended Complaint.

       IT IS SO ORDERED this 14th day of September 2020.
